 



Exhibit 10.2

Effective as of June 30, 2005

Spectrum Sciences & Software Holdings Corp.
3130 Fairview Park Drive, Suite 400
Falls Church, Virginia 20852

IN RE: Horne Engineering Services, LLC

Dear Sir or Madam:

     Horne Engineering Services, LLC, a Virginia limited liability company (the
“Borrower”), successor by merger to Horne Engineering Services, Inc., a Virginia
corporation is obligated to Bank of America, N. A. (“BOA”) on (1) a revolving
line of credit loan in the principal amount of Four Million and 00/100 Dollars
($4,000,000.00) (the “Revolving Loan”), said Revolving Loan being evidenced by a
Revolving Note dated as of August 12, 2004, payable by Borrower to BOA in the
principal amount of Four Million and 00/100 Dollars ($4,000,000.00), as modified
by that certain First Amendment to Revolving Note dated as of June 30, 2005
(collectively, the “Revolving Note”) and (2) a second revolving line of credit
loan in the principal amount of Ten Million and 00/100 Dollars ($10,000,000.00)
(the “Contract Loan”, which together with the Revolving Loan are hereby
collectively referred to as the “BOA Credit Facilities”), said Contract Loan
being evidenced by a Contract Note dated as of August 12, 2004, payable by
Borrower to BOA in the principal amount of Three Million and 00/100 Dollars
($3,000,000.00), as modified and increased to a principal amount of Ten Million
and 00/100 Dollars ($10,000,000.00) by that certain First Amendment to Contract
Note dated as of June 30, 2005 (collectively, the “Contract Note”). The BOA
Credit Facilities are governed and secured by that certain Revolving Line of
Credit Loan Agreement, Contract Line of Credit Loan Agreement and Security
Agreement dated as of August 12, 2004 between Borrower and BOA, as modified by
First Amendment to Revolving Line of Credit Loan Agreement, Contract Line of
Credit Loan Agreement and Security Agreement dated as of June 30, 2005
(collectively, the “BOA Loan Agreement”). Pursuant to the BOA Loan Agreement,
Borrower has granted to BOA, as security for the payment and performance of the
BOA Credit Facilities, a security interest in all assets of the Borrower
including, without limitation, all of the following property of Borrower,
whether now owned or hereafter acquired: all of Borrower’s accounts, chattel
paper, commercial tort claims, deposit accounts, documents, equipment, fixtures,
general intangibles (including payment intangibles and software), instruments,
inventory, investment property, intellectual property, money, supporting
obligations (including letter of credit rights), all books and records and
computer hardware, software and systems, all policies of insurance and the
proceeds thereof, all additions and accessions to and replacements of the
collateral described above, and all products and proceeds of all of the
collateral described above (collectively, the “BOA Collateral”). The BOA
Collateral secures the BOA Credit Facilities, as such facilities may be amended
from time to time, and all other obligations of Borrower to BOA, whether now
existing or hereafter created (collectively, the “BOA Debt”).

     Spectrum Sciences & Software Holdings Corp. (“Spectrum”), sole member of
Borrower, has advanced to Borrower on a book-entry basis, without other
documentation, the sum of Two Million One Hundred Fifty Thousand and 00/100
Dollars ($2,150,000.00)(the “Spectrum Loan”), which sum is carried by Borrower
on its financial balance sheet as unsecured indebtedness to Spectrum. The
Borrower is not entitled to, nor will Spectrum make, any further advances of
money to Borrower, except (i) advances made with the prior written consent of
BOA; (ii) advances to or for the benefit of Borrower with respect to specific
labor or material costs charged to Borrower by its subcontractors thereby
allowing Borrower to perform on the USAID Subcontract (as defined in the BOA
Loan Agreement), and for such amounts so advanced, Spectrum may receive payment
from Borrower for the goods or services provided by Borrower to Bechtel
National, Inc. which were provided by Borrower’s subcontractors as a direct
result of such advance(s) made by Spectrum, provided such payment is made from
the proceeds received by Borrower from Bechtel National, Inc. for such goods or
services provided; and (iii) such additional advances as Spectrum and Borrower
may desire for working capital; provided that any such additional advances shall
constitute part of the Spectrum Debt (as hereafter defined), shall be unsecured
indebtedness and shall not be repaid to Spectrum

 



--------------------------------------------------------------------------------



 



until the BOA Credit Facilities and BOA Debt is finally and unavoidably paid.
Further, Spectrum has not been granted and is not entitled to, and Borrower will
not grant, any security interest in any assets of Borrower to secure the
Spectrum Loan.

     As a condition and to induce BOA to extend and make advances under the BOA
Credit Facilities or any other BOA Debt to Borrower, Spectrum has agreed to and
does hereby subordinate any and all interests, liens, assignments, grants,
encumbrances or any other types of transfers or claims in, of or to any of
Borrower’s assets which may arise out of or be based upon the Spectrum Loan or
any other obligation or indebtedness of Borrower to Spectrum of any kind, now
existing or hereafter entered into or agreed to by Borrower, and all renewals,
extensions, or modifications of any of the above (collectively, the “Spectrum
Debt”), to any and all security interests, liens, assignments, grants,
encumbrances or any other types of transfers of the BOA Collateral provided as
collateral for the BOA Credit Facilities or other BOA Debt.

     As a further condition and to induce BOA to extend and make advances under
the BOA Credit Facilities or any other BOA Debt to Borrower, Borrower has agreed
to and does hereby agree not to make any payments on the Spectrum Debt so long
as the BOA Credit Facilities are outstanding, and Spectrum has agreed to and
does hereby agree that it shall not accept any payments on the Spectrum Debt
until the BOA Credit Facilities are finally and unavoidably paid.
Notwithstanding the foregoing, so long as no Event of Default (as defined in the
BOA Loan Agreement) has occurred and is continuing, Borrower may (i) pay
Accounts (as defined in the BOA Loan Agreement) owing to Spectrum for goods or
services provided by Spectrum to Borrower from and after the date of this letter
in the ordinary course of business, as long as such payments do not, in the
aggregate, exceed the sum of $500,000.00 and are not applied in any manner as a
credit against the Spectrum Loan, and (ii) pay Spectrum for the goods or
services provided by Borrower to Bechtel National, Inc. which were provided by
Borrower’s subcontractors to Borrower as a direct result of advance(s) made by
Spectrum to Borrower to finance the provision of such goods and services,
provided such payment is made from the proceeds received by Borrower from
Bechtel National, Inc. for such goods or services provided.

     Borrower and Spectrum shall not modify, extend, supplement or increase the
Spectrum Debt without the prior written consent of BOA.

     BOA may, without notice to or consent of Spectrum, extend, renew, modify or
increase the BOA Credit Facilities or provide additional credit to Borrower, and
may substitute, exchange or release collateral or letters of credit securing
payment of the BOA Credit Facilities or any such additional credit as may be
extended by BOA to Borrower, and may add or release any guarantor or surety on
the BOA Credit Facilities or on any such additional credit extended by BOA.

     Spectrum and Borrower shall execute and deliver to BOA such further
instruments and shall take such further action as BOA may from time to time
reasonably request in order to carry out the provisions and intent of this
letter agreement and to confirm that BOA is entitled to the benefits of this
letter agreement and shall not act or permit any action prejudicial to or
inconsistent with this letter agreement.

     Spectrum represents, warrants and covenants that the Spectrum Debt is owned
solely by Spectrum, is payable only to Spectrum, is not and shall not be subject
to any guaranty or surety, and is not in default. Spectrum covenants that it
shall not sell, assign or otherwise transfer any of its interest in the Spectrum
Debt.

     This letter agreement and the subordination granted herein shall terminate
when BOA Credit Facilities are finally and unavoidably paid. The BOA Credit
Facilities shall be deemed not to be paid in full, for purposes of this letter
agreement, as long as BOA has any obligation with respect to the BOA Credit
Facilities to make further advances to Borrower. However, this letter agreement
and the subordination granted herein shall continue to be effective or be
reinstated if any payment on the BOA Credit Facilities is rescinded, avoided, or
for any reason returned by BOA because of any adverse claim or threatened
action, as though such payment had not been made.

     Upon violation of this letter agreement by Spectrum or Borrower, BOA may
accelerate the maturity of the BOA Credit Facilities so that all amounts owing
with respect to the BOA Credit Facilities are immediately due and

2



--------------------------------------------------------------------------------



 



payable. Any sums received by Spectrum paid in violation of this letter
agreement shall be held in trust by Spectrum. Spectrum shall pay to BOA all sums
received by Spectrum paid in violation of this letter agreement, including any
funds deemed held in trust for BOA. BOA is entitled to specific performance of
this letter agreement and Borrower and Spectrum waive any defense based upon
adequacy of remedy at law which may be asserted as a bar to the remedy of
specific performance. No failure or delay on the part of BOA to exercise any
right or remedy hereunder shall operate as a waiver thereof nor shall any
partial exercise of any rights or remedies hereunder preclude any other or
further exercise of such additional rights or remedies. The remedies provided
herein are cumulative of any other remedies provided by law or otherwise held
against Borrower.

     If any provision of this letter agreement is found to be invalid or
unenforceable, the remainder of such provision and all other provisions of this
letter agreement shall be valid and enforceable as if such unenforceable
provisions were not written. Any notices, demands or requests shall be
sufficiently given to Spectrum or BOA if in writing and mailed or delivered to
the addresses shown for such party in this letter agreement and in the event
either party hereto changes its address prior to the date the BOA Credit
Facilities are paid in full, that party shall promptly give written notice to
the other party of such change of address by registered or certified mail,
return receipt requested, all charges prepaid. This letter agreement shall be
binding upon the parties and their respective successors and assigns. BOA may
assign or transfer its rights with respect to any of the BOA Credit Facilities
to any person or entity, and such transferee shall thereupon become vested with
all the rights in respect thereof granted to BOA herein. This letter agreement
is irrevocable and no waiver or modification of any provision of this letter
agreement shall be valid unless in writing and signed by all parties hereto. The
interpretation and performance of this letter agreement shall be governed by the
laws of the Commonwealth of Virginia.

     Spectrum shall pay to BOA, on demand, all fees and costs incurred by BOA in
enforcing or defending this letter agreement against Spectrum, including without
limitation, reasonable attorneys’ fees and collection costs.

     WAIVER OF JURY TRIAL. TO THE EXTENT PERMITTED BY APPLICABLE LAW, ALL
PARTIES HERETO KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHT THEY MAY
HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED ON THIS LETTER
AGREEMENT, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS LETTER AGREEMENT,
OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR
WRITTEN) OR ACTIONS OF ANY PARTY WITH RESPECT HERETO. THIS PROVISION IS A
MATERIAL INDUCEMENT TO BOA TO ACCEPT THIS LETTER AGREEMENT.

THE PARTIES HERETO AGREE THAT THEY SHALL NOT HAVE A REMEDY OF PUNITIVE OR
EXEMPLARY DAMAGES AGAINST THE OTHER IN ANY DISPUTE AND HEREBY WAIVE ANY RIGHT OR
CLAIM TO PUNITIVE OR EXEMPLARY DAMAGES THEY HAVE NOW OR WHICH MAY ARISE IN THE
FUTURE IN CONNECTION WITH ANY DISPUTE WHETHER THE DISPUTE IS RESOLVED BY
ARBITRATION OR JUDICIALLY.

3



--------------------------------------------------------------------------------



 



Spectrum, BOA and Borrower have signed this letter agreement below as of the day
and year first above written to evidence their consent and agreement hereto.

Spectrum Sciences & Software Holding Corp.,
a Delaware corporation

         
By:
/s/ Darryl K. Horne   (SEAL)
 
      Name: Darryl K. Horne     Title: President and Chief Executive Officer    
Address:
  3130 Fairview Park Drive, Suite 400    
 
    Falls Church, Virginia 22042    
 
    Attn: Darryl K. Horne    
 
    President and Chief Executive Officer    

Bank of America, N.A.

         
By:
/s/ Michael J. Radcliffe   (SEAL)
 
      Name: Michael J. Radcliffe
    Title: Senior Vice President    
 
       
Address:
  Bank of America, N.A.    
 
    1101 Wootton Parkway, 4th Floor    
 
    Rockville, Maryland 20852    
 
    Attn: Michael J. Radcliffe    
 
    Senior Vice President    

Horne Engineering Services, LLC,
a Virginia limited liability company,
successor by merger to Horne Engineering Services, Inc.,
a Virginia corporation

              By: Spectrum Sciences & Software Holding Corp.,
a Delaware corporation, its sole member    
 
           
 
  By:   /s/ Darryl K. Horne   (SEAL)
 
                Name: Darryl K. Horne         Title: President and Chief
Executive Officer    
 
            Address: 3130 Fairview Park Drive, Suite 400           Falls Church,
Virginia 22042           Attn: Darryl K. Horne           President and Chief
Executive Officer    

4



--------------------------------------------------------------------------------



 



Guarantors’ Consent

     Darryl K. Horne and Charlene M. Horne, as Guarantors under a Guaranty,
dated as of August 12, 2004 (the “Guaranty”), guaranteeing payment and
performance of the BOA Credit Facilities, consents to the foregoing and annexed
letter agreement and agrees that the transactions herein do not affect or impair
their obligations under the Guaranty.

     
/s/ Darryl K. Horne
  (SEAL)
 
   
Darryl K. Horne
   
 
   
/s/ Charlene M. Horne
  (SEAL)
 
   
Charlene M. Horne
   

5